Appeal by the defendant from a judgment of the County Court, Westchester County (Nicolai, J.), rendered January 12, 1988, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence was legally insufficient to establish his guilt beyond a reasonable doubt. We disagree.
*623At around 5:00 a.m., on April 10, 1987, moments after an alarm sounded, a Yonkers police officer saw the defendant with his arm partially through a jagged hole in the glass door entrance to a restaurant. After apprehending the defendant, the police noticed that both his hand and the glass door were bloody. The evidence was sufficient to establish that the defendant, who had no authorization to enter upon the premises, entered the restaurant with the intent to commit a larceny therein (see, Penal Law § 140.40; People v King, 61 NY2d 550, 555; People v Barnes, 50 NY2d 375, 381; People v Mitchell, 151 AD2d 699).
We have examined the defendant’s remaining contention and find it to be without merit. Mangano, P. J., Lawrence, Rosenblatt and Miller, JJ., concur.